DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 06/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 10083167 AND US PATENT 10671807 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the prior art of record, alone or in combination, fails to teach at least “composing a correctly-spelled word finite state machine with a finite state transducer, wherein the finite state transducer comprises a vector space model trained from a corpus of noisy text, and wherein words within the finite state transducer are clustered based on context, to yield a modified finite state machine; receiving a correctly-spelled word having a non-canonical spelling, the non-canonical spelling comprising a correct spelling of a variant of a canonical spelling of the correctly- spelled word;”.
Similarly, regarding claim 8, the prior art of record, alone or in combination, fails to teach at least “composing a correctly-spelled word finite state machine with a finite state transducer, wherein the finite state transducer comprises a vector space model trained from a corpus of noisy text, and wherein words within the finite state transducer are clustered based on context, to yield a modified finite state machine”.
Similarly, regarding claim 15, the prior art of record, alone or in combination, fails to teach at least “processing the correctly-spelled word via a modified finite state machine to yield a proposed word, wherein the modified finite state machine is generated by composing a correctly-spelled word finite state machine with a finite state transducer, the finite state transducer comprising a vector space model trained from a corpus of noisy text, and wherein words within the finite state transducer are clustered based on context”.
At best, Schabes et al (US Patent 6424983) teaches in col. 8 lines 46-53 inputting a text into a spelling and grammar checking system, and further in col. 9 lines 16-25 that the automaton conversion module 55 converts text 50 and list 54 into an input finite state machine. However, Schabes doesn’t teach the details of the composition of the modified FSM as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669